 496307 NLRB No. 85DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The National Labor Relations Board has delegated its authorityin this proceeding to a three-member panel.2See Coastal Property Services, 299 NLRB 79 (1990); ImperialHouse Condominiums, 279 NLRB 1225 (1986) (reaffirming the es-tablishment of a $500,000 jurisdictional amount for residential con-
dominiums and cooperatives), affd. 831 F.2d 999 (11th Cir. 1987).3The Board has traditionally aggregated the gross revenues de-rived from all residential buildings managed by an employer in de-
termining whether the employer satisfies the Board's discretionary
standard. See, e.g., Mandel Management Co., 229 NLRB 1121(1977). In so finding, we have assumed that the Employer is a single
employer with respect to the operations included in its commerce
data.4The allegations in the petition and the attachments do not ex-pressly state that all of the $500,000 gross revenue is related to man-
agement of the buildings. However, we have nonetheless determined
that it would effectuate the policies of the Act to assert jurisdiction.
See 135±45 West Kingsbridge Avenue Assn., 300 NLRB 946 (1990).In addition to all of the other data set forth above, we rely on the
stipulation in Case 2±RC±21145. Such a stipulation may be given
binding effect as to the stipulating parties. See, e.g., Commissary ofGreat Race Pizza Shoppes, 277 NLRB 1175, 1176 (1985) (settle-ment stipulation of single employer status binding on Respondent as
to General Counsel's motion to add affiliated business enterprise as
party after the respondent failed to comply with settlement). How-
ever, such a stipulation cannot foreclose our inquiry where it is al-
leged to be contrary to the Board's jurisdictional policies (see EastNewark Realty Corp., 115 NLRB 483 (1956)). Because the stipula-tion has been approved by the Regional Director for Region 2 and
the parties herein, we rely in part on it in issuing this Advisory
Opinion.5The Board's Advisory Opinion proceedings under Sec. 102.98(a)are designed primarily to determine whether an employer's oper-
ations meet the Board's ``commerce'' standards for asserting juris-
diction. Accordingly, the instant Advisory Opinion is not intended
to express any view whether the Board would certify the Union as
a representative of the petitioned-for unit under Sec. 9(c) of the Act.
See generally Sec. 101.40(e) of the Board's Rules and Regulations.Tudor Realty Services Corp. and Service EmployeesInternational Union, Local 32B-32J, AFL±CIO.
Case AO±294May 12, 1992ADVISORY OPINIONBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on April 14, 1992, Tudor Realty Services Corp.(the Employer) filed a petition for Advisory Opinion
with attachments requesting a determination that the
Board would assert jurisdiction over it. In pertinent
part, the petition and attachments allege as follows:1. A proceeding, Case SE±58143, is currently pend-ing before the New York State Employment Relations
Board in which Service Employees International
Union, Local 32B-32J, AFL±CIO (the Union) is re-
questing certification as exclusive representative of cer-
tain employees of the Employer.2. The Employer is a New York corporation en-gaged in management of residential buildings including
a residential cooperative building located at 741 West
End Avenue, New York, New York.3. In the past 12-month period, the Employer hadgross revenues in excess of $500,000, purchased mate-
rials or services valued in excess of $50,000 directly
from outside the State of New York, and had revenues
in excess of $50,000 from the sale or performance of
services directly to customers outside the State of New
York.The Employer states in its petition that the Unionhas neither admitted nor denied the aforesaid com-
merce data and that the New York State Employment
Relations Board has made no findings with respect
thereto. Moreover, the petition also states that there are
no representation or unfair labor practice proceedings
involving the Employer and the Union pending before
the Board.Following receipt of this petition for Advisory Opin-ion, the Board was administratively advised that in
Case 2±RC±21145 currently pending in Region 2 of
the NLRB, the Employer and the Union stipulated that
the Employer is engaged in commerce within the
meaning of the Act. This stipulation was signed on
April 14, 1992, by the same attorney who signed the
instant petition on April 10, 1992. Case 2±RC±21145
involves a different building and a different bargaining
unit than the one at issue in this advisory opinion re-
quest. Additionally, the Employer alleges that the
Union is attempting to circumvent the Board's jurisdic-
tion by utilizing the procedures of the New York State
Board for the 741 West End Avenue building. Basedon this assertion, we have determined to render an Ad-visory Opinion herein.All parties were served with a copy of the petitionfor Advisory Opinion. However, none filed a response
as permitted by Section 102.101 of the Board's Rules
and Regulations.Having duly considered the matter,1we find that theBoard would assert jurisdiction over the Employer.
The Board applies a $500,000 discretionary jurisdic-
tional standard for residential condominiums and co-
operatives.2As the Employer alleges that its total an-nual income exceeds $500,000, assuming that this in-
come is from the management of building properties,
it is clear that the Employer would satisfy the Board's
discretionary standard.3Moreover, the Employer fur-ther alleges that its annual out-of-state purchases of
services and materials exceeds $50,000 and that its
gross revenues from the sale or performance of serv-
ices to customers located outside the State also exceeds
$50,000. Accordingly, the Employer clearly satisfies
the Board's nonretail standard for asserting jurisdic-
tion.4Based on the above allegations, the parties areadvised that the Board would assert jurisdiction over
the Employer.5